DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10/12/22.
All previous claim interpretation under 35 USC 112, F as listed in the previous office action is maintained herein. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper and lower non-recessed portions and central recessed portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the newly claimed upper and lower non-recessed portions and central recessed portion must be described in the original specification, in view of the drawings.  As best understood there appears to be such portions in the pushbutton as shown in Fig. 8 however, such portions must be described in the original disclosure as they are now claimed.  No new matter should be entered.  
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 5, after “mounted”, “in” should be inserted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the term “and the upper and lower non-recessed portions and the central recessed portion are configured to applying pressure to the upper or lower portion of the band depending on which end of the single deflector pushbutton is inserted into the housing” lacks support in the original disclosure and as such must be removed.  Specifically the original disclosure appears to support the existence of the upper and lower non-recessed portions and central recessed portions in Fig. 8, but the original specification is silent to such portions, and additionally does not show or describe the specific use as recited in claim 20.  Deletion is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 13, and 15, the claims as a whole are indefinite as it is unclear how, specifically, the pushbutton functions to apply pressure to and deform the band.  The Examiner has reviewed the specification, including page 5, lines 16-21 describing the claimed operation of the pushbutton, however it remains unclear how specifically the operation is achieved.  For example, it is unclear what if any structure is present on the pushbutton to impart the pressure and deform the band (for example angled surfaces, cam surfaces, clamps etc.) and how the pushbutton and band can be returned to the original arrangement (e.g. using a spring, manually, etc.).  The specific movement of the pushbutton and how it actually operates on the band is unclear.  The specification does not provide any clarity, nor do the Figures, which do not provide any identifiable structures or reference numbers describing any structure or function of the pushbutton. Absent any clarification from the original disclosure the Examiner interprets the term for Examination using its broadest reasonable interpretation of “a small object that you press to operate a device or a machine” (see Cambridge Dictionary; although the term “small” is relative).  As such any object that can be pressed to achieve the desired functional language and meets the required structural language of the claim is interpreted as a pushbutton, as best understood by the Examiner.  Clarification is required; however no new matter should be entered.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siqveland (US 2400172).
Regarding claims 8, 13 and 15, Siqveland discloses a dental matrix band (A), comprising: a housing (10, see Fig. 4) with a top (e.g. top edge of 10 as seen in Fig. 4), a bottom (e.g. bottom edge of 10 as seen in Fig. 4), a front (e.g. end where 14/15 are located) and a rear end (e.g. end where 11/12 are located), a band (B) with two ends (one end attached to 20, other to 16) mounted in the housing (e.g. 16 and 20 are mounted in housing, thereby indirectly mounting band therein; within the longitudinal and height extent) wherein a portion of the band extends beyond the front end of the housing and forms a loop designed and configured to encircle a tooth (see Figs. 1-3); a single deflector pushbutton (20; interpreted as a pushbutton, as best understood by the Examiner, since it is a small object which can be pushed to adjust and operate the device, see below) mounted in the housing (e.g. within the longitudinal extent thereof) with a first end (e.g. upper/top end of 20) and a second end (e.g. lower/bottom end of 20) mounted transversely to a longitudinal length of the housing (see Figs. 1-3) wherein the first end of the single deflector pushbutton extends beyond the top of the housing (see Figs. 1-3), the second end of the single deflector pushbutton extends beyond the bottom of the housing (see Figs. 1-3), and a portion of the single deflector pushbutton (e.g. front edge) is positioned adjacent to the band and designed and configured to change a geometry of the band by applying pressure to a portion of the band (see citations below and Figs. 2-3 showing different geometries); and a tensioning mechanism (26/27/29/31/30) attached to the band (via 27/29) and designed to control the length of a diameter of the loop extending beyond the front end of the housing (see page 1, col 1, lines 38-45, col 2, lines 15-22; page 2, col 1, line 20 through col 2, line 74; per claims 1 and 16).  As explained above, as best understood by the Examiner, the anchor 20 is interpreted as a pushbutton since it is an object that is capable of being pressed to operate a device or machine.  For example, the first and/or second ends can be pressed, lifted and/or pulled to position the pushbutton in either of grooves 14/15 (as explained in Siqveland, citations above), in order to change the geometry of the loop (as shown in Figs. 2-3).  Siqveland further discloses wherein the first end of the pushbutton is configured to be inserted into the housing (see E1, below, configured to be inserted into one of slots 14/37) and wherein the second end of the pushbutton is configured to be inserted into the housing (E2, below, configured to be inserted into one of slots 15/39), the pushbutton configured to apply pressure to an upper or lower portion of the band depending on which end of the single deflector pushbutton is inserted into the housing (per claim 15, see Figs and citations listed above).  
Siqveland further discloses wherein the tensioning mechanism is attached to at least one end of the band (e.g. at 16/29) and includes a band securing mechanism (30) to adjust and secure the length of the band (per claim 9); wherein the tensioning mechanism is a screw type device (see 26/27/29/31) and the band securing mechanism is a band control knob (30) extending beyond the rear end of the housing enable turning of the band control knob to control the length of the band by moving the screw type mechanism (see citations above; per claim 10); wherein pushing the first end of the deflector pushbutton (e.g. top of 20) toward the housing (e.g. pushing first end toward front edge of housing, from position of Fig. 2 to arrive at position of Fig. 3, along with other adjustment) applies pressures to an upper portion of the band creating a conical shape of the band around the tooth (see Fig. 3); pushing the second end of the deflector pushbutton (e.g. bottom of 20) toward the housing (e.g. pushing second end toward front edge of housing, from position of Fig. 3 to arrive at position of Fig. 2, along with other adjustment) applies pressure to a lower portion of the band creating a conical shape of the band around the tooth (see Fig. 2; per claims 11-12, 14; see explanation above); and wherein inserting the first end of the deflector pushbutton into the housing (e.g. at 14/37) applies pressure to an upper portion of the band creating a conical shape of the band around the tooth (achieved via insertion in 14), and inserting the second end of the deflector pushbutton into the housing (e.g. at 15/39) applies pressure to a lower portion of the band creating a conical shape of the band around the tooth (achieved via insertion in 15; per claim 17).  
Regarding claims 18-20, Siqveland further discloses wherein the portion of the deflector pushbutton includes upper (X) and lower (Y) non-recessed portions and a central recessed portion (Z) in between the upper and lower non-recessed portions (see below), and the upper and lower non-recessed portions and the central recessed portion are configured to applying pressure to the upper and lower portion of the band depending on which end of the single deflector pushbutton is inserted into the housing (e.g. upper and lower edges and upper and lower non-recessed portions and sidewalls of recessed potion apply pressure, as best understood by the Examiner). 

    PNG
    media_image1.png
    560
    631
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Regarding Applicant’s arguments against the rejection under 35 USC 112, B above, the Examiner has considered Applicant’s positions, but does not find such arguments persuasive as Applicant has not clarified, attempted to explain the function or point to any specific sections in the original disclosure which might aide in describing the operation of the device.  Although the Examiner recognizes the terms at issue to be broad, there are no working examples or explanation provided describing to one of ordinary skill specifically how the deformation of the band is achieved.  While the claim is broad and silent to the specific way the movement is achieved, the specification cannot be.  Further, in attempting to overcome the rejections, Applicant has provided an annotated version of Fig. 8, which beyond showing the listed structures now in the claim, the explanation of the movement thereof amounts to new matter not supported in the original disclosure (see above).  As such the clarity of the term in view of the supported original disclosure remains deficient.  Still further, Applicant’s arguments rely on special “assumptions” of what one of ordinary skill in the art would understand, but which are not shown, described, mentioned or explained.  As such, absent any evidence or explanation to the contrary, the arguments have been fully considered but are not persuasive.  
Regarding the arguments to the claim interpretation under 35 USC 112, F, the Examiner does not find such arguments persuasive.  Specifically, the 112, F interpretation is only applied to claims 8-9, 12 and 16.  Claims 10 and 11 do recite sufficient structure to remove the term from interpretation under 112, F therein.  The Examiner further notes that 112, F limitations do not need to explicitly use the term “means” as specified in MPEP 2181.  As such, the Examiner suggests amending the claim terms if Applicant does not want the terms to be interpreted under 35 USC 112, F.  
Regarding the arguments to the broadest reasonable interpretation of the term “pushbutton”, Applicant argues that a pushbutton does not need to be “small”.  The Examiner agrees and notes that the term “small” is relative, and the term “small” does not limit the claimed term.  
Regarding Applicant’s arguments to the prior art, Applicant argues that Siqveland does not teach the pushbutton extending transversely across the longitudinal length of the housing, instead extending diagonally across.  However, the Examiner does not find such arguments persuasive as the broadest reasonable interpretation of the term “transverse” means “lying or extending across in or in a cross direction” (see dictionary.com).  The BRI of the term does not specifically mean “only 90 degrees” across as Applicant appears to argue.  Other angles of extension, which cross the longitudinal length diagonally, like that of the prior art, also read on the BRI of the term.  Additionally, Applicant has not provided a special definition to otherwise limit the BRI of the term.  Accordingly, the prior art arrangement of the pushbutton is transverse to the longitudinal length of the housing, as it extends across it (as explained above), and additionally the pushbutton is adjustable such that it additionally can be positioned vertically or at 90 degrees across the longitudinal length if so desired (though not required by the claims).  Therefore, Applicant’s arguments to the prior art interpretation above are not commensurate with the scope of the claims.  The arguments additionally do not provide another definition broader than that above which explicitly excludes a diagonal arrangement or crossing.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive (regarding the original claims) and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments (regarding the newly presented claims).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2560553 teaches a similar dental matrix band adjusting device with a tensioning mechanism.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772